Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/02/2020 has been entered.
The rejection of claim 8 under 35 U.S.C 112(b) and claim 12 under 35 U.S.C. 112(d) are withdrawn per claim cancellations. 
 	Claims 2-6, 9, 13 are amended.
Claims 17-19 are newly added.
Claims 1, 7-8, 10, 12, 14-16 are cancelled.
Claims 2-6, 9, 11, 13, 17-19 are being considered on the merits.
Claim Objection
In claim 9, the words “process” and “method” are recited inconsistently. It is suggested to recite either “process” or “method” in that claim. 
In claim 19, the word “method” is recited. Claim 19 depends on claim 9. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11, 13, 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 9 recites “A process for making amorphous porous particles in a fat-based confectionery product…..”. Example 1 in the instant specification shows how the amorphous porous sugar particle is produced. This process is an independent process whose product, i.e. the amorphous porous sugar, is incorporated into a fat-based confectionery product, e.g. chocolate, in another process. However, the language of amended claim 9 implies that the amorphous porous particle is made in the fat-based confectionery product. There is no description of such a process in the specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 depends on claim 9 and claim 9 is a process for making the amorphous porous particle. The provision of the product made; to be used as a sugar replacer in the fat-based confectionery product is not expected to be an extension of making the product as claim 9 implies. The language of claim 19 is ambiguous; as it is not related to the process of making the amorphous porous particle. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 9, 11, 13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hanselmann (US 2006/0286272; hereinafter R1) in view of Destephen et al. (US 2007/0212476; hereinafter R2).
The amended independent claim 6 recites a fat-based confectionery product comprising amorphous porous particles comprising sugar, a bulling agent and a 
R1 discloses chocolate products containing amorphous solids. In the chocolate compositions an amorphous sugar replaces crystalline sugar. (Abstract)
Claims 2-6 - The amorphous sugar may wholly or partially replace crystalline sugar. The glass transition temperature of the amorphous sugar is greater than room temperature. Any type of chocolate may be made. [0005, 0006]
The confectionery composition comprises cocoa powder, cocoa liquor, a fat or cocoa butter equivalent and sugar. [0007, 0009]
R1 discloses that amorphous solids can also be produced by combining milk solids with amorphous sugars or corn syrup. [0029, Claim 2]
Claims 17-19 - R1 claims a chocolate food or chocolate confectionery product having an amorphous, sold sweetener ingredient comprising an amorphous carbohydrate sweetener, wherein the amorphous carbohydrate sweetener has a glass transition temperature (Tg) of about 20C or higher and wherein the amorphous state of the sweetener is present in the chocolate food or confectionery product. (Claim 1). 
R1 discloses that the amorphous sugar wholly  or partially replaces a crystalline sugar. The advantages of using an amorphous sugar include cost reduction, decrease in calories in food , chocolate or confectionary products. [0003]
However, R1 is silent to a amorphous porous sugar product to be used in chocolate products. 
Claim 9, 11 - R2 discloses the production of porous particles. A spray drying method is employed. A minimum of 15% closed porosity can be achieved. The 
Claim 9 - R2 discloses a sweetened milk mix which is foam spray dried using nitrogen gas injection, creating a low density and high porous (30-70% closed porosity) spray dried sweet milk powder. The formulation comprises 70% milk powder (surfactant), 15% sucrose and 15% maltodextrin (dry basis)(bulking agent). ( 0029, 0038, Example 1)
R2 discloses that the amorphous porous sweetener may be used in chocolate product. [0015]
R2 discloses amorphous porous product contains at least a glassy powder having a glass transition temperature. Such powders comprise dairy powder, chocolate powder, malted milk powder, maltodextrin, corn syrup solids and other carbohydrates. [0018]
Claim 13 - Instant claim 13 is limited to an agglomeration process wherein the spray dried powder is agglomerated. It is noted that agglomeration of a spray dried powder is a conventional process in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the fat-based confectionary product (chocolate) of R1; comprising an amorphous carbohydrate, using the amorphous porous product of R2. One would do so to reduce the sugar content, thus the calorie intake, as well as reducing the cost. Being an amorphous porous sugar product, it will have a much quicker dissolution in aqueous media. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing a fat-based confectionary product comprising an amorphous porous sugar.

Response to Arguments
	In light of the new grounds of rejection, necessitated by amendments, Applicants’ argument are moot. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HAMID R BADR/Primary Examiner, Art Unit 1791